Citation Nr: 0317298	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  02-00 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for exposure to 
asbestos.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran served on active duty from March 1975 to March 
1978.

This appeal arose from an August 2000 rating action of the 
Portland, Oregon, Department of Veterans Affairs (VA), 
Regional Office (RO), which had found that these claims were 
not well grounded.  In October 2001, the RO re-considered 
these claims on the merits and denied entitlement to service 
connection.


FINDINGS OF FACT

1.  The veteran does not suffer from sleep apnea which can be 
related to his period of service.

2.  The veteran does not suffer from a disability due to 
exposure to asbestos which can be related to his period of 
service.


CONCLUSIONS OF LAW

1.  Sleep apnea was not present in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002).

2.  A disability due to exposure to asbestos was not present 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has contended that he was exposed to asbestos in 
service and that service connection should be awarded.  He 
also argues that his sleep apnea is related to his service.  
Therefore, he believes that service connection should be 
awarded.

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant laws and 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the case and render a decision.


Factual background

The veteran's service medical records make no mention of 
either sleep apnea or exposure to asbestos.  The entrance 
examination conducted in January 1975 was completely within 
normal limits.  In November 1977, he was treated for 
bronchitis, although a chest x-ray was negative.  The 
separation examination also made no mention of either sleep 
apnea or any exposure to, or disability related to, asbestos.  
A chest x-ray taken at the time of the separation examination 
was negative.

The record contained numerous VA and private outpatient 
treatment records developed between 1995 and 2001.  These 
indicate that he had been diagnosed with sleep apnea in 1994, 
which in September 2001 was noted to be secondary to his 
morbid obesity.  In 1996, he was treated for bronchitis and 
pneumonia.  A September 24, 1996 x-ray showed no evidence of 
infiltrates.


Relevant laws and regulations

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (38 U.S.C.A. 
§§ 5103A & 5017 (West 2002)) (VCAA) was signed into law.  
This enhanced the notification and assistance duties of VA 
towards claimants.

In September 2001, the RO sent the veteran a VCAA 
notification letter.  This letter informed him of what the 
evidence must show in order to establish entitlement and 
explained what had been done to help with his claim.  This 
correspondence also informed him of what evidence and 
information VA would obtain and what information and evidence 
he could provide in support of his claim.  The statement of 
the case (SOC) issued in December 2001 also contained the 
post-VCAA regulations.  Finally, he was sent a letter in June 
2003 that notified him that his case was being certified to 
the Board and that he could submit additional evidence.

Thus, the veteran has been informed of the information and 
evidence necessary to substantiate his claim.  He has been 
notified of what evidence and information was being obtained 
by VA and what evidence and information he needed to provide 
in support of his claim.  For these reasons, further 
development is not needed to meet the requirements of the 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Discussion

After reviewing the evidence of record, it is found that the 
veteran is not entitled to service connection for sleep apnea 
or exposure to asbestos.  There is no indication in the 
service medical records that the veteran ever complained of 
symptoms of sleep apnea.  While this disorder was diagnosed 
in 1994, some 16 years after his separation from service, 
there is no evidence of record that it is connected to the 
veteran's period of service.  Moreover, the veteran has not 
referred to any information that exists that would establish 
such a connection.  There is also no indication in the 
service medical records that the veteran was ever exposed to 
asbestos while on active duty.  However, even if he had been 
so exposed, there is no objective evidence that the veteran 
suffers from any disability related to any possible asbestos 
exposure.  While the veteran believes that he suffers from 
conditions that are related to his service, he is not 
competent, as a layperson, to render an opinion as to either 
medical diagnosis or causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Therefore, the evidence currently of 
record does not support the claims of entitlement to service 
connection.

As a consequence, it is found that the preponderance of the 
evidence is against the veteran's claims for service 
connection for sleep apnea and asbestos exposure.




ORDER

Service connection for sleep apnea is denied.

Service connection for exposure is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

